Exhibit 10.2







NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN A MANNER CONSISTENT WITH THE SECURITIES ACT IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.










No. 2015-1

$2,500,000.00

 

Original Issue Date:  November 23, 2015




HYDROPHI TECHNOLOGIES GROUP, INC.
SENIOR UNSECURED CONVERTIBLE NOTE

THIS NOTE is one of a series of duly authorized and issued notes of Hydrophi
Technologies Group, Inc., a Florida corporation (the "Company"), designated as
its Senior Unsecured Convertible Notes, in the original aggregate principal
amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00) (the
"Note").

FOR VALUE RECEIVED, the Company promises to pay to the order of JMD Aviation
Holdings LLC or its registered assigns (the "Investor"), the principal sum of
Two Million Five Hundred Thousand Dollars ($2,500,000.00), on such dates as are
provided herein, but no later than November 23, 2016 (the "Maturity Date"), and
to pay interest to the Investor on the principal amount of this Note outstanding
from time to time in accordance with the provisions hereof.  This Note is
subject to the following additional provisions:

1.

Definitions.

In addition to the terms defined elsewhere in this Note, the following terms
have the meanings indicated below:

“Bankruptcy Event” means any of the following events:  (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated by a court
of competent jurisdiction insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within
60 days; (e) under applicable law the Company or any subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any subsidiary fails
to pay, or states that it is unable to pay or is unable to pay, its debts
generally as they become due; (g) the Company or any subsidiary calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

"Change of Control" shall mean (a) any sale or disposition of all or
substantially all of the assets of the Company to a third party in one or a
number of related transactions, (b) any merger of the Company with or into











--------------------------------------------------------------------------------

another corporation in which the holders of the Company’s Common Stock
immediately prior to the consummation of the merger do not control 50% of the
surviving entity, or (c) the acquisition in one or a number of related
transactions by any Person or “group” of persons (as such term is defined in
Section 13(d) and 14(d) of the Exchange Act, and the related regulations) who
have expressed intent to control the affairs of the Company of more than 50% of
the total voting power of outstanding voting securities of the Company.

"Closing Price" means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the closing sale price per share of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market or
exchange on which the Common Stock is then listed or quoted; (b) if prices for
the Common Stock are then reported in the "Pink Sheets" published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent sale price per share of the Common Stock so
reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Investor.

"Common Stock" means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

"Common Stock Equivalents" means any securities of the Company or a subsidiary
thereof which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

“Conversion Date" means the date a Conversion Notice together with the
Conversion Schedule is delivered to the Company in accordance with Section 5(a).

"Conversion Notice" means a written notice in the form attached hereto as
Exhibit A.

"Conversion Price" means $0.0001 subject to adjustment from time to time in
accordance with Section 11.

"Debt" of any Person shall mean, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
unsecured accounts payable incurred in the ordinary course of business and no
more than ninety (90) days past the date of the invoice therefor), (f) all Debt
of others secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, and (g) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances.

"Default" means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

"Event Equity Value" means the average of the Closing Prices for the five
consecutive Trading Days preceding either: (a) the date of an Event Notice or
the date the Company becomes obligated to pay the Event Price under Section
7(b), as applicable, or (b) the date on which the Event Price with respect
thereto is paid in full, whichever is greater.

"Event of Default" means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):





2







--------------------------------------------------------------------------------



(i)

any default in the payment (free of any claim of subordination), when the same
becomes due and payable (whether on the Maturity Date or by acceleration or
prepayment or otherwise), of (a) liquidated damages in respect of this Note
which default continues unremedied for a period of three Trading Days after the
date on which written notice of such default is first given to the Company by
the Investor, or (b) principal or interest in respect of this Note.

(ii)

the Company or any subsidiary (1) fails to pay when due any monetary obligation
(regardless of amount) under any currently existing or hereafter arising
debenture (other than a Note) or any mortgage, credit agreement or other
facility (including the Company’s Senior Credit Facility), indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any Debt or under any long term leasing
or factoring arrangement, if the aggregate amount of the obligations and
liabilities of the Company and the Subsidiaries thereunder exceed $10,000 (each
of the foregoing a “Material Debt Agreement”), or (2) fails to observe or
perform any other obligation under any Material Debt Agreement, and such failure
results in the obligations thereunder becoming or being declared due and payable
prior to the date on which they would otherwise become due and payable.

(iii)

the occurrence or entering into by the Company or any subsidiary, or
consummation of, any Change of Control transaction.

(iv)

the Company shall fail to observe, satisfy, or perform any covenant, condition
or agreement contained in this Note (other than those specified in clause (i)
above), and such failure shall continue unremedied for a period of five Trading
Days after the date on which written notice of such default is first given to
the Company by the Investor (it being understood that no prior notice need be
given in the case of a default that cannot reasonably be cured within five
Trading Days).

(v)

the occurrence and continuance of an Event of Default under any other Note.

(vi)

the occurrence of a Bankruptcy Event.

(vii)

one or more judgments for the payment of money in an aggregate amount in excess
of $10,000 shall be rendered against the Company or any subsidiary or any
combination thereof (which shall not be fully covered by insurance without
taking into account any applicable deductibles) and which shall remain
undischarged or unbonded for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
subsidiary to enforce any such judgment.

(viii)

the Common Stock shall not be listed or quoted, or is suspended from trading, on
a Trading Market for a period of three Trading Days (which need not be
consecutive Trading Days).

(ix)

the Company fails to deliver a stock certificate evidencing Underlying Shares to
an Investor within five Trading Days after a Conversion Date, or the conversion
rights of the Investor pursuant to the terms hereof are otherwise suspended for
any reason (other than as a result of the limitations set forth in Section 5(c).

(x)

the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Underlying Shares upon any conversion of the Note.

"Original Issue Date" has the meaning set forth on the face of this Note.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on a Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink Sheets, LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market,





3







--------------------------------------------------------------------------------

the Nasdaq Global Select Market, the New York Stock Exchange, the OTCQB, the
OTCQX or the OTC Pink (or any successors to any of the foregoing).

"Underlying Shares" means the shares of Common Stock issuable upon conversion of
the Note and payment of interest thereunder.

2.

Payments; Interest.  The unpaid principal amount under this Note shall be repaid
by the Company to the Investor as follows:  (i) $250,000 shall be due on the
first date following the Original Issue Date that the Company files audited
financial statements with the Securities and Exchange Commission (the “Filing
Date”) and (ii) $100,000 on each monthly anniversary of the Filing Date until
such time as all amounts due pursuant to this Note have been paid in full.  The
Company shall pay interest in cash at the rate of 5% per annum to the Investor
on the aggregate unconverted and then outstanding principal amount of this Note
as follows: (a) on the Filing Date, for the period from and including the
Original Issue Date through and including the Filing Date, and (b) thereafter,
interest shall be payable in arrears on each Filing Date (each, an “Interest
Payment Date”).  If an Interest Payment Date is not a Trading Day, interest
shall be payable on the next succeeding Trading Day.  Interest shall be
calculated on the basis of a 360-day year for the actual number of days elapsed
and shall accrue daily commencing on the Original Issue Date.

3.

Registration of Notes.  The Company shall register the Notes upon records
maintained by the Company for that purpose (the "Note Register") in the name of
each record Investor thereof from time to time. The Company may deem and treat
the registered Investor of this Note as the absolute owner hereof for the
purpose of any conversion hereof or any payment of interest hereon, and for all
other purposes, absent actual notice to the contrary from such record Investor.

4.

Registration of Transfers and Exchanges.  The Company shall register the
transfer of any portion of this Note in the Note Register upon surrender of this
Note to the Company at its address for notice set forth herein. Upon any such
registration or transfer, a new Note, in substantially the form of this Note
(any such new debenture, a "New Note"), evidencing the portion of this Note so
transferred shall be issued to the transferee and a New Note evidencing the
remaining portion of this Note not so transferred, if any, shall be issued to
the transferring Investor. The acceptance of the New Note by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Note. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Investor surrendering the same.  No service charge or other fee
will be imposed in connection with any such registration of transfer or
exchange.  The Company agrees that its prior consent is not required for the
transfer of any portion of this Note.

5.

Conversion.

(a)

At the Option of the Investor.  All or any portion of the principal amount of
this Note then outstanding together with any accrued and unpaid interest
hereunder shall be convertible into shares of Common Stock at the Conversion
Price (subject to limitations set forth in Section 5(c)), at the option of the
Investor, at any time and from time to time from and after the Original Issue
Date. The Investor may effect conversions under this Section 5(a), by delivering
to the Company a Conversion Notice together with a schedule in the form of
Schedule 1 attached hereto (the "Conversion Schedule"). If the Investor is
converting less than all of the principal amount represented by this Note, or if
a conversion hereunder may not be effected in full due to the application of
Section 5(c), the Company shall honor such conversion to the extent permissible
hereunder and shall promptly deliver to the Investor a Conversion Schedule
indicating the principal amount which has not been converted.

(b)

Intent Regarding Underlying Shares.  This Note shall be convertible into that
number of Underlying Shares which would entitle the Investor to 4.9% of such
fully-diluted Common Stock and Common Stock Equivalents as of any such date.

(c)

Certain Conversion Restrictions.  Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
Investor upon each conversion of this Note (or otherwise in respect hereof)
shall be limited to the extent necessary to insure that, following such
conversion (or other issuance), the total number of shares of Common Stock then
beneficially owned by Investor and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with





4







--------------------------------------------------------------------------------

Investor's for purposes of Section 13(d) of the Exchange Act, does not exceed
9.9% of the total number of issued and outstanding shares of Common Stock
(including for such purpose the shares of Common Stock issuable upon such
conversion).  For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. This provision shall not restrict the number of shares
of Common Stock which Investor may receive or beneficially own in order to
determine the amount of securities or other consideration that Investor may
receive in the event of a Fundamental Transaction (defined below) involving the
Company as contemplated herein.  This restriction may not be waived.

6.

Mechanics of Conversion.

(a)

The number of Underlying Shares issuable upon any conversion hereunder shall
equal the outstanding principal amount of this Note to be converted, divided by
the Conversion Price on the Conversion Date, plus (if indicated in the
applicable Conversion Notice) the amount of any accrued but unpaid interest on
this Note through the Conversion Date, divided by the Conversion Price on the
Conversion Date.

(b)

The Company shall, by the third Trading Day following each Conversion Date,
issue or cause to be issued and cause to be delivered to or upon the written
order of the Investor and in such name or names as the Investor may designate a
certificate for the Underlying Shares issuable upon such conversion, free of
restrictive legends if at such time a Registration Statement is then effective
and available for use by the Investor. The Investor, or any Person so designated
by the Investor to receive Underlying Shares, shall be deemed to have become
holder of record of such Underlying Shares as of such Conversion Date. The
Company shall use its best efforts to deliver Underlying Shares hereunder
electronically (via a DWAC) through the Depository Trust Corporation or another
established clearing corporation performing similar functions.

(c)

The Investor shall not be required to deliver the original Note in order to
effect a conversion hereunder.  Execution and delivery of the Conversion Notice
shall have the same effect as cancellation of the Note and issuance of a New
Note representing the remaining outstanding principal amount.

(d)

The Company's obligations to issue and deliver Underlying Shares upon conversion
of this Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Investor to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Investor or any other Person of any obligation to the Company or
any violation or alleged violation of law by the Investor or any other Person,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Investor in connection with the issuance of
such Underlying Shares.

(e)

If by the third Trading Day after a Conversion Date the Company fails to deliver
to the Investor such Underlying Shares in such amounts and in the manner
required pursuant to Section 5, then the Investor will have the right to rescind
the Conversion Notice pertaining thereto by giving written notice to the Company
prior to such Investor’s receipt of such Underlying Shares.

(f)

If by the third Trading Day after a Conversion Date the Company fails to deliver
to the Investor the required number of Underlying Shares in the manner required
pursuant to Section 5, and if after such third Trading Day and prior to the
receipt of such Underlying Shares, the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of the Underlying Shares which the Investor anticipated
receiving upon such conversion (a "Buy-In"), then the Company shall: (1) pay in
cash to the Investor (in addition to any other remedies available to or elected
by the Investor) the amount by which (x) the Investor's total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Underlying Shares that the Company was required to deliver to the Investor in
connection with the exercise at issue by (B) the Closing Price on the Conversion
Date and (2) at the option of the Investor, either void the conversion at issue
and reinstate the principal amount of Notes (plus accrued interest therein) for
which such conversion was not timely honored or deliver to the Investor the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.  The
Investor shall provide the Company reasonably detailed evidence or written
notice indicating the amounts payable to the Investor in respect of the Buy-In.





5







--------------------------------------------------------------------------------



7.

Events of Default.

(a)

At any time or times following the occurrence and during the continuance of an
Event of Default (other than under clause (viii) of such defined term with
respect to the Company), the Investor may elect, by notice to the Company (an
"Event Notice"), to require the Company to purchase all or any portion of the
outstanding principal amount of this Note, as indicated in such Event Notice, at
a purchase price in Dollars in cash equal to the greater of: (A) 100% of such
outstanding principal amount (except that such amount shall equal 110% in the
case of an Event of Default under clause (iii) of the definition of “Event of
Default”), plus all accrued but unpaid interest thereon, through the date of
purchase, or (B) the Event Equity Value of the Underlying Shares that would be
issuable upon conversion of such principal amount and payment in Common Stock of
all such accrued but unpaid interest thereon (without regard to any condition
precedent or conversion limitation contained herein).  The aggregate amount
payable pursuant to the preceding sentence is referred to as the "Event Price."
The Company shall pay the aggregate Event Price to the Investor (free of any
claim of subordination) no later than the third Trading Day following the date
of delivery of the Event Notice, and upon receipt thereof the Investor shall
deliver the original Note so repurchased to the Company.

(b)

Upon the occurrence of any Bankruptcy Event with respect to the Company, all
outstanding principal and accrued but unpaid interest on this Note shall
immediately become due and payable in full in Dollars in cash (free of any claim
of subordination), without any action by the Investor, and the Company shall
immediately be obligated to repurchase this Note held by such Investor at the
Event Price pursuant to the preceding paragraph as if the Investor had delivered
an Event Notice immediately prior to the occurrence of such Bankruptcy Event.

(c)

In connection with any Event of Default, the Investor need not provide and the
Company hereby waives any presentment, demand, protest or other notice of any
kind (other than the Event Notice), and the Investor may immediately enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Any such declaration may be rescinded and annulled by
the Investor at any time prior to payment hereunder. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereto.

8.

Ranking.  This Note ranks senior in all respects to all existing and hereafter
created unsecured Debt of the Company.  The Company will not, directly or
indirectly, enter into, create, incur, assume or suffer to exist any unsecured
Debt of any kind, on or with respect to any of its property or assets now owned
or hereafter acquired or any interest therein or any income or profits
therefrom, that is senior in any respect to the Company's obligations under this
Note.

9.

Charges, Taxes and Expenses.  Issuance of certificates for Underlying Shares
upon conversion of (or otherwise in respect of) this Note shall be made without
charge to the Investor for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Underlying Shares or Notes in a name other than that of the
Investor. The Investor shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Note or receiving Underlying
Shares in respect hereof.

10.

Reservation of Underlying Shares.  The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Underlying Shares as required hereunder, the number of
Underlying Shares which are then issuable and deliverable upon the conversion of
(and otherwise in respect of) this entire Note (taking into account the
adjustments of Section 11), free from preemptive rights or any other contingent
purchase rights of persons other than the Investor. The Company covenants that
all Underlying Shares so issuable and deliverable shall, upon issuance in
accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and nonassessable.

11.

Certain Adjustments.  The Conversion Price is subject to adjustment from time to
time as set forth in this Section 11.





6







--------------------------------------------------------------------------------



(a)

Stock Dividends and Splits.  If the Company, at any time while this Note is
outstanding: (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

(b)

Pro Rata Distributions.  If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, "Distributed
Property"), then, at the request of the Investor delivered before the 90th day
after the record date fixed for determination of shareholders entitled to
receive such distribution, the Company will deliver to the Investor, within five
Trading Days after such request (or, if later, on the effective date of such
distribution), the Distributed Property that the Investor would have been
entitled to receive in respect of the Underlying Shares for which this Note
could have been converted immediately prior to such record date.  If such
Distributed Property is not delivered to the Investor pursuant to the preceding
sentence, then upon any conversion of this Note that occurs after such record
date, the Investor shall be entitled to receive, in addition to the Underlying
Shares otherwise issuable upon such conversion, the Distributed Property that
the Investor would have been entitled to receive in respect of such number of
Underlying Shares had the Investor been the record holder of such Underlying
Shares immediately prior to such record date.  Notwithstanding the foregoing,
this Section 11(b) shall not apply to any distribution of rights or securities
in respect of adoption by the Company of a shareholder rights plan, which events
shall be covered by Section 11(a).

(c)

Fundamental Transactions.  If, at any time while this Note is outstanding, (i)
the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock tender or exchange their shares for other
securities, cash or property, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than as a result of a subdivision or combination of
shares of Common Stock covered by Section 11(a) above) (in any such case, a
"Fundamental Transaction"), then upon any subsequent conversion of this Note,
the Investor shall have the right to: (x) declare an Event of Default pursuant
to clause (iii) thereunder, (y) receive, for each Underlying Share that would
have been issuable upon such conversion absent such Fundamental Transaction, the
same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
share of Common Stock (the "Alternate Consideration") or (z) require the
surviving entity to issue to the Investor and instrument identical to this Note
(with an appropriate adjustments to the conversion price). For purposes of any
such conversion, the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Investor shall be given the same choice
as to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction (or, if different, the ultimate parent of such
successor or entity or the entity issuing the Alternate Consideration) shall
issue to the Investor a new debenture consistent with the foregoing provisions
and evidencing the Investor's right to convert such debenture into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (c) and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.





7







--------------------------------------------------------------------------------



(d)

Reclassifications; Share Exchanges.   In case of any reclassification of the
Common Stock, or any compulsory share exchange pursuant to which the Common
Stock is converted into other securities, cash or property (other than
compulsory share exchanges which constitute Change of Control transactions), the
Investor shall have the right thereafter to convert such shares only into the
shares of stock and other securities, cash and property receivable upon or
deemed to be held by holders of Common Stock following such reclassification or
share exchange, and the Investor shall be entitled upon such event to receive
such amount of securities, cash or property as a holder of the number of shares
of Common Stock of the Company into which such shares of Notes could have been
converted immediately prior to such reclassification or share exchange would
have been entitled. This provision shall similarly apply to successive
reclassifications or share exchanges.

(e)

Calculations.  All calculations under this Section 11 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

(f)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 11, the Company at its expense will promptly compute such adjustment in
accordance with the terms hereof and prepare a certificate describing in
reasonable detail such adjustment and the transactions giving rise thereto,
including all facts upon which such adjustment is based. Upon written request,
the Company will promptly deliver a copy of each such certificate to the
Investor.

(g)

Notice of Corporate Events.  If the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any subsidiary,
(ii) authorizes and publicly approves, or enters into any agreement
contemplating or solicits shareholder approval for any Fundamental Transaction
or (iii) publicly authorizes the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall deliver to the Investor
a notice describing the material terms and conditions of such transaction, at
least 20 calendar days prior to the applicable record or effective date on which
a Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Investor is given the practical
opportunity to convert this Note prior to such time so as to participate in or
vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.

12.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Underlying Shares on conversion of this Note. If any fraction
of an Underlying Share would, except for the provisions of this Section, be
issuable upon conversion of this Note or payment of interest hereon, the number
of Underlying Shares to be issued will be rounded up to the nearest whole share.

13.

Notices.  Any and all notices or other communications or deliveries hereunder
(including without limitation any Conversion Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Company, to 3440 Oakcliff Road, Suite 100, Doraville, GA 30340, facsimile: [
       ], attention Chief Executive Officer, (ii) if to the Investor, to the
address or facsimile number appearing on the Company's shareholder records or
such other address or facsimile number as the Investor may provide to the
Company in accordance with this Section.

14.

Miscellaneous.

(a)

This Note shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns.





8







--------------------------------------------------------------------------------



(b)

Subject to Section 14(a), above, nothing in this Note shall be construed to give
to any person or corporation other than the Company and the Investor any legal
or equitable right, remedy or cause under this Note. This Note shall inure to
the sole and exclusive benefit of the Company and the Investor.

(c)

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the laws of the State of New York.  Each party agrees that all
Proceedings shall be commenced exclusively in the state and federal courts
sitting in the City of New York, Borough of Manhattan (the “New York Courts”).
 Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the New York Courts for any Proceeding, and hereby irrevocably waives, and
agrees not to assert in any Proceeding, any claim that it is not personally
subject to the jurisdiction of any New York Court or that a New York Court is an
inconvenient forum for such Proceeding.  Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal Proceeding.  The prevailing party in a Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

(d)

The headings herein are for convenience only, do not constitute a part of this
Note and shall not be deemed to limit or affect any of the provisions hereof.

(e)

In case any one or more of the provisions of this Note shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Note shall not in any way be affected or impaired
thereby and the parties will attempt in good faith to agree upon a valid and
enforceable provision which shall be a commercially reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Note.

(f)

No provision of this Note may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Investor
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Note shall be deemed to be a continuing waiver
in the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.

(g)

To the extent it may lawfully do so, the Company hereby agrees not to insist
upon or plead or in any manner whatsoever claim, and will resist any and all
efforts to be compelled to take the benefit or advantage of, usury laws wherever
enacted, now or at any time hereafter in force, in connection with any claim,
action or Proceeding that may be brought by any Investor in order to enforce any
right or remedy under the Notes. Notwithstanding any provision to the contrary
contained in the Notes, it is expressly agreed and provided that the total
liability of the Company under the Notes for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
"Maximum Rate"), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Notes exceed such Maximum Rate. It is agreed that if the maximum contract
rate of interest allowed by law and applicable to the Notes is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate of interest applicable to the Notes from the effective date
forward, unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to any Investor with respect to indebtedness evidenced by the Notes,
such excess shall be applied by such Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at such Investor’s election.








9







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.










HYDROPHI TECHNOLOGIES GROUP, INC.

 

 

By:

/s/ Roger Slotkin

Name:

Roger Slotkin

Title:

Chief Executive Officer





















































10







--------------------------------------------------------------------------------

EXHIBIT A

CONVERSION NOTICE

 (To be Executed by the Registered Investor
in order to convert Notes)

The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of HYDROPHI TECHNOLOGIES GROUP, INC., as of
the date written below. If shares are to be issued in the name of a Person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Investor for any conversion, except for such transfer taxes, if
any. All terms used in this notice shall have the meanings set forth in the
Note.




Conversion calculations:

 

 

 

Date to Effect Conversion

 

 

 

 

 

 

 

Principal amount of Note owned prior to conversion

 

 

 

 

 

 

 

Principal amount of Note to be Converted

 

 

 

 

 

 

 

Principal amount of Note remaining after Conversion

 

 

 

 

 

 

 

DTC Account

 

 

 

 

 

 

 

Number of shares of Common Stock to be Issued

 

 

 

 

 

 

 

Applicable Conversion Price

 

 

 

 

 

 

 

Name of Investor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:




By the delivery of this Conversion Notice the Investor represents and warrants
to the Company that its ownership of the Common Stock does not exceed the
restrictions set forth in Section 5(c) of the Note.








11







--------------------------------------------------------------------------------

Schedule 1

HYDROPHI TECHNOLOGIES GROUP, INC.
Senior Unsecured Convertible Note

CONVERSION SCHEDULE

This Conversion Schedule reflects conversions made under the above referenced
Notes.

Dated:




Date of Conversion

Amount of

Conversion

Aggregate

Principal

Amount

Remaining

Subsequent to

Conversion

Applicable Conversion

Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 











12





